I concur in the opinion of Mr. Justice Taylor and desire to add a few observations.
Although this action may be classified as one sounding in tort, it is clear from all of our decisions involving breach of duty by telegraph companies in the handling and dispatch of telegrams, that the rule of damages in general tort actions *Page 20 
does not apply. In Poteet v. Western Union Telegraph Co.,74 S.C. 491, 55 S.E., 113, 114, Mr. Justice Woods, after using the language which Mr. Justice Stukes has quoted in the third paragraph of his dissenting opinion, said: "In cases of this character the suit is usually for the tort committed in breach of the public duty owed to the plaintiff; but the duty springs out of the contract and depends on it." Later in the same opinion he said: "As to the subject-matter of a telegram it is too well established for discussion, before there can be a recovery, the telegraph company must have notice that the particular result alleged as the basis of the claim was to be apprehended from delay in transmission."
In Towles  Arnett v. Atlantic Coast Line R. Co., 83 S.C. 501,65 S.E., 638, Mr. Justice Gary said: "When parties enter into a contract, and there is a breach thereof, for which an action may be brought either ex contractu or exdelicto, the plaintiff must elect whether to sue upon the contract or for the tort, as he can only resort to one of said actions. But he cannot, by adopting a particular form of action, change the rights of the parties under the contract."
The evidence in this case conclusively shows that the damages complained of are not such as may reasonably be supposed to have been in the contemplation of the parties, but grew out of an unusual or peculiar state of facts, which cannot be said to have been known to appellant and which I do not think were even anticipated by respondents.
One of the respondents testified that when the telegram in controversy was sent, they had on hand 6 or 7 rolls of film and the other respondent testified that they had on hand 1 or 2 rolls. There was further testimony by respondents to the effect that the 10 rolls of film mentioned in the telegram would have supplied the needs of respondents for about two months. It follows that the respondents ordinarily carried in stock a supply which would only meet their needs *Page 21 
for a comparatively brief period. Respondents further testified that although they had been doing business with Marks Fuller, Inc., for some time, they had never had any difficulty before in getting these rolls. The circumstance that Marks  Fuller, Inc., happened not to have this film on hand when the error in the transmission of the telegram was discovered was an unusual one which had never occurred before. After the respondent discovered that Marks  Fuller, Inc., was unable to supply this film, they were able to obtain one roll a week for a month from some concern in Atlanta, which, together with the stock on hand, enabled them to run their business until August 15, 1942, at which time they were compelled to close on account of lack of film. They state they were unable to get further film until about September 15, 1942, and as a result, they were compelled to close their business from August 15, 1942, to September 15, 1942. The trial Judge permitted recovery for the profits which they lost during this period of a month. It is reasonable to presume from the small stock of film carried by respondents that they did not anticipate any difficulty in supplying their needs from time to time.
If it be assumed that the circumstances were sufficient to charge appellant with notice that the telegram referred to film which was used in carrying on respondents' business, there are no circumstances tending to show that appellant should have known that respondents did not have on hand an ample supply of film to meet the ordinary contingencies, or should have known of the scarcity of film in the open market, which was the real cause of the respondents having to close their business.
In Matheson v. Southern Railway, 79 S.C. 155,60 S.E., 437, plaintiff ordered two tons of guano which the carrier failed to deliver. Plaintiff claimed that he was unable to procure other guano after it became manifest that the shipment would not be delivered, causing the yield on his land to be far less than it would have been, had he been able to *Page 22 
use guano. In denying recovery, the Court said: "There is no foundation for special damages. The evidence discloses nothing more than an ordinary shipment of fertilizer, with no notice to the carrier at the time it received the goods of any special use to which it was to be applied, or of suchscarcity of fertilizer as to prevent the purchase of two tonsof other guano by the plaintiff." (Emphasis mine.)
In Kolb v. Southern Railway, 81 S.C. 536,62 S.E., 872, plaintiff ordered two gins, together with the necessary equipment, and certain parts of the machinery were broken in shipment. Plaintiff sought to recover damages against the carrier for loss of customers and profits alleged to have been sustained in the operation of a public gin, which he claimed resulted from the carrier's delay in transportation and the delay incident to replacing the broken parts. The Court denied recovery of the special damages, saying: "The general rule is that special damages for losses arising from failure to deliver goods within a reasonable time cannot be recovered except upon allegations and proof that defendant had notice of the special circumstances at the time of the shipment."
To the same general effect is the case of Traywick v.Southern Railway, 71 S.C. 82, 50 S.E., 549, 550, 110 Am. St. Rep., 563. The Court there, in stating the principles relating to the recovery of damages, quoted the following with approval: "First. That damages which may fairly and reasonably be considered as naturally arising from a breach of contract, according to the usual course of things, are always recoverable. Second. That damages which would not arise in the usual course of things from a breach of contract, but which do arise from circumstances peculiar to the special case, are not recoverable unless the special circumstances are known to the person who has broken the contract."
I think the foregoing cases are analogous in principle to the instant case and those referred to in the dissenting opinion, *Page 23 
in which recovery was allowed, are readily distinguishable.
MR. ASSOCIATE JUSTICE FISHBURNE concurs.